            Case 2:19-cv-05409-CDJ Document 23 Filed 02/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMARA GRAVELY, et al.,                         :
         Plaintiffs,                            :
                                                :                  CIVIL ACTION
       v.                                       :                  NO. 19-5409
                                                :
PETROCHOICE, LLC,                               :
         Defendant.                             :

                                            ORDER

       AND NOW, on this 26th day of February, 2021, upon consideration of Plaintiffs’ Motion

for Conditional Class Certification (ECF No. 18), it is hereby ORDERED that said Motion is

GRANTED. However, before Plaintiffs begin disseminating notice to Potential Class Members,

they must confer with the Defendant and, collectively, decide on an appropriate notice.




                                                            BY THE COURT:



                                                            /s/ C. Darnell Jones, II
                                                            C. DARNELL JONES, II J.
